Interim Decision #1338

Ms.Trps

OP KELLY

In DEPORTATION Proceedings
A-8442318

Decided by Board May 16,1964
A conviction of illicit traffic in narcotics in tho State

of

Oalifernia resulting

in

a suspended sentence and probation constitutes a conviction of sufficient
finality to support an order of deportation under section 24.1(a) (31), Immigration and Nationality Act, and the finding of deportability is not affected
by the expungement or erasure of the conviction record as authorized under
sections 1203.3 and 1203.4 of the Penal Code of California.
Onanom: Act of 1952—Section 241(a) (11) [8 U.S.C. 1251(a) (11)]--Convicted
of violation of narcotic law—Illicit traffic in marijuana.

The case comes forward. on appeal from the order of the special
inquiry officer dated January 27, 1964, ordering respondent be deported from the United States on the charge contained. in the order
to show cause.
The record relates to a native and citizen of Great Britain, 26 years
old, male, who last entered the United States on or about August 1959.
He was originally admitted to the -United States for permanent residence on February 13, 1953, under section 6 (a) (3) of the Immigration
Act of 1924 (Exhibit No. 0).
The respondent was convicted on his plea of guilty on May 27, 1963,
in the Superior Court in the State of California in and for the City
and County of San Francisco to count three of an indictment charging him with violation of section 11531 of the Health and Safety Code
of the State of California, in that on or about the second day of March
1963 in the City and County of San Francisco in the State of California, the respondent unlawfully sold and gave away a narcotic,
to wit, marijuana (Exh. 2). The court ordered respondent placed
on probation for a period of three years on condition that he be conlined in the county jail for the term of six months. During the pendency of the hearing, the respondent obtained on October 8, 1963, from

the Superior Court of the State of California, County of San Francisco, where his conviction had occurred, an expungement of the con526

Interim Decision #1338
viction pursuant to sections 1203.3 and 1203.4 of the Penal Code of
California (E.h. 5). On the basis of this expungement, the attorney
for the respondent moved that the proceedings be terminated. The
only issue presented in this case is the effect of this expungement.
A conviction in all respects similar to that of the respondent was
considered in Matter of A—F--, 8 I. & N. Dee. 429 (Atty. Gen., 1959) .
The contention was raised that expungement of the conviction under
section 1203.4 of the California Penal Code erased the record and that
consequently there could be no conviction within the meaning of section 241(a) (11) of the Immigration and Nationality Act. The
Attorney General held, that for the purposes of section 241(a) (11),
it was immaterial that pursuant to a State statute like section 1203.4
of the California Penal Code or section 1772 of the Welfare and Institutions Code, the verdict of guilty has been set aside and the criminal
charge dismissed. The Attorney General stated that the history of
section 241(a) (11) convinced him that Congress did not intend that
aliens convicted of narcotic violations should escape deportation, because, as in California, the State affords a procedure authorizing a
technical erasure of the conviction.
The respondent in the above -cited case obtained an expungement
of his conviction under section 1203.4 of the California Penal Code
on May 13, 1960, but his motion to reopen was denied on May 16, 1960,
on the ground that no useful purpose would be served by reopening
in view of the decision of the Attorney General. Court action was
subsequently instituted and on November 9, 1962, in the case of
Arellano-Flores v. Rosenberg, 310 F. 2d 188, the -United States Circuit
Court of Appeals affirmed the holding of the District Court that,
despite the expungement of the conviction, the respondent was subject to deportation under section 241(a) (11) of the Immigration and
Nationality Act .2
The respondent was admitted to the United States for permanent
residence on February 13, 1953. He has testified that he has resided
in the United States except for a sight-seeing trip to Mexico from
May to August 1959 when he reentered the United States as a returning resident. Under section 241(a) (11) of the Immigration and
Nationality Act, the charge of deportability is not predicated upon
any specific entry into the United States but the charge simply provides that any alien who at any time has been convicted of a violation
of any law relating to illicit traffic in narcotic drugs or marijuana is
subject to deportation. Thus the principle of the ease of Rosenberg v.
Fleuti, 374 U.S. 449, has no bearing.
I Cert. den. 374 U.S. 838.

527

Interim Decision #1838
The respondent testified that his mother is a permanent resident of
the United States and his father is a naturalized citizen of this country.
He served in the United States Army from August 1961 to August
1063 when he received an undesirable discharge because of his conviction of the narcotics violation. Discretionary relief does not appear
to be available.
In connection with the appeal, counsel for the respondent urged that
the case be held in abeyance pending a decision in the Court of Appeals
for the Ninth Circuit in the case entitled Carcia-Gonzales v. I. 4:6 N.
Service, No. 18,375 in which he alleged the same issue is present. The
holding in this case is not set forth and we are not aware that the same
issue is presented which was disposed of in the ease of Arelkato-Flores
v. Rosenberg, 310 F.2d 118, cert. den. 374 U.S. 838. We do know however that in the ease of Gutierrez v. I. .c5 N. Service, 323 F.2d 593 (9th
Circuit, 1963), in which an alien was convicted of possession of marijuana by a California Court and was placed on probation for three
years, the Court cited with approval its earlier holding in ArellanoFlores v. Hoy 2 to the effect that California would consider on this
record that there was a conviction. The Court held that there was no
merit to the contention that the criminal proceedings which resulted
in petitioner's conviction do not have sufficient finality to support the
order of deportation.'
We conclude that the conviction of illicit traffic in narcotics in the
State of California which results in a suspended sentence and probation constitutes a conviction of sufficient finality to support an order
of deportation under section 241(a) (11) , and that this finding of
deportability is not affected by the expungement or erasure of the
conviction record as authorized. under section 1203.4 of the Penal Code
of the State of California. The appeal will be dismissed. •
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
262 F. 2d 667, cert. den. 362 U.S. 921.
' Lithe Gutierrez case, certiorari was denied on April 20, 1964.

528

